DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered and they are not persuasive.
First, Applicant argues that Sigg (US 2017/0373555) does not qualify as prior art since the exception under 102(a)(2) applies.  This argument is persuasive.
	Regardless, Applicant’s amendments to the Claims contain indicated allowable subject matter, as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electric motor having a motor rotational axis, the exit wheel having an exit wheel rotational axis, and each of the one or more gears having a gear rotational axis, the exit wheel rotational axis and each gear rotational axis parallel to the motor rotational axis, and wherein each of the exit wheel rotational axis and each gear rotational axis are located on the same side of the motor rotational axis”.
This limitation is unclear because it is possible for the exit wheel axis and each gear axis to not be located on the same side of the motor rotation axis (shown below in the Figure).

    PNG
    media_image1.png
    448
    786
    media_image1.png
    Greyscale

Annotated Figure 3 of Applicant’s Drawings
Allowable Subject Matter
Claims 9-20 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein the electric motor and exit wheel are located in the inner space along a plane which runs perpendicular to the exit wheel rotational axis.”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 9 is indicated as allowed for claiming, along with the entirety of the claim limitations, “the rotor and the stator of the electric motor being located along a plane which runs through the exit wheel, the plane being substantially perpendicular to the common axis”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753